Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
All rejections not reiterated herein below are withdrawn in view of the amendments filed 11-02-2020.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4-5, and 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blakey (2001/0052195).
Regarding claim 1, Blakey discloses a convertible shoe assembly being configured to be converted between a flat and a high heel shoe, said assembly comprising: a sole being comprised of a flexible material wherein said sole is configured to being stood upon by a wearer, said sole having a front edge, a back edge and a top surface (Figs 7-11, member 41, para 0003); 
(it is clearly seen on Figs 7 and 14 that the strap 40 forms an arc extending across a full width of the sole); 

    PNG
    media_image1.png
    338
    489
    media_image1.png
    Greyscale

a heel panel being handedly coupled to said sole, said heel panel being positionable in a first position having said heel panel lying on a plane being coplanar with said sole, said heel panel being positionable in a second position having said heel panel forming an angle with said sole (Figs 7-11, member 43, para 0038), said heel panel having a forward edge, a rear edge and a bottom surface, said forward edge being handedly coupled to said back edge of said sole, said bottom surface having a channel extending through said rear edge toward said forward edge, said channel having a bounding surface, said bounding surface having a plurality of angled sides each extending between a respective pair of a plurality of horizontal sides, said horizontal sides including a pair of lower horizontal sides, a pair of middle horizontal sides and a top horizontal side, each of said lower horizontal sides being spaced from said bottom surface of said heel panel, said plurality of angled being distributed between said lower, middle and top horizontal sides (Fig 9, para 0038, regrading to the a plurality of angled sides, the examiner respectfully states that any surface is angle such as 0, 90, 180, 270, and 360 are angles); 
a pair of heels, each of said heels having a height being different from each other, a respective one of said heels being removably coupled to said heel panel for selecting a height of said heel panel wherein said sole and said heels Page 2 of 11are configured for form either a high heel shoe or a flat shoe, said pair of heels including a first heel (Fig 10) and a second heel (Fig 11), said first heel having a top surface, said second heel having a top end (Fig 10-11, para 0043); and 
a pair of fasteners, each of said fasteners being coupled to a respective one of said heels (Figs 10-11, members 53 and 153), said fastener on said respective heel slidably engaging said heel panel when said respective heel is removably coupled to said heel panel said channel in said bottom surface of said heel panel insertably receiving said fastener on said respective heel, said fastener having a profile conforming to said bounding surface of said heel thereby restricting deflection of said respective heel on said heel panel, each of said fasteners having a bottom end, a top end and an outer surface extending therebetween, said bottom end of a respective one of said fasteners being coupled to said top surface of said first heel, said bottom end of a respective one of said fasteners being coupled to said top end of said second heel, said outer surface of each of said fasteners being angled inwardly between said bottom and top ends of said fasteners, said outer surface of each of said fasteners having a horizontal side being spaced from said top surface of said first heel or said top end of said second heel, said top end of each of said fasteners having a prominence thereon, said prominence having an upper surface and an outside surface sloping inwardly between said top end of a respective one of said fasteners and said upper surface, said outside surface of each said prominence being inwardly spaced from a peripheral edge of said top surface wherein said prominence is inset from said peripheral edge along a full length of a perimeter of said upper surface of said prominence (Figs 10-11 annotated below and Figs 7 and 12, para 0038 to 0044).  

    PNG
    media_image2.png
    430
    729
    media_image2.png
    Greyscale

Regarding claim 4, Blakey discloses said first heel is slidably coupled to said heel panel when said heel panel is positioned in said first position wherein said sole and said first heel are configured to define a flat shoe, said first heel having a top surface and a bottom surface and a perimeter edge extending therebetween, said perimeter edge having a front side and a back side, said front side being straight, said back side being concavely arcuate with respect to said front side (Fig 11, para 0040).  
Regarding claim 5, Blakey discloses said second heel is slidably coupled to said heel panel when said heel panel is positioned in said second position and said first heel is not slidably coupled to said heel panel, said second heel being vertically elongated such that said sole curves downwardly from said heel panel wherein said sole and said second heel are configured to define a high heel shoe, said second heel having a top end and a bottom end, said heel being elongated between said top and bottom ends (Fig 10, para 0043).  
Regarding claim 9, Blakey discloses each of said horizontal sides of said outer surface of said respective fastener slidably engages a respective one of said lower horizontal sides of said of said angled sides of bounding surface of said channel when said channel insertably receives said respective fastener thereby inhibiting said respective fastener from falling downwardly out of said channel (Figs 7-11 para 0040 to 0043).  
Regarding claim 10, Blakey discloses said outer surface of said respective fastener, said upper surface of said prominence on said respective fastener and said outside surface of said prominence on said respective fastener each slidably Page 4 of 11engages a respective one of said angled sides of said bounding surface of said channel when said channel insertably receives said respective fastener (Figs 7-11 para 0040 to 0043).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blakey (2001/0052195) as applied to claim 1 above, and further in view of Ceylan (8,307,571).
Regarding claims 11-12, Blakey teaches all of the limitations of claims 11-12 except a clasp being pivotally coupled to said heel panel, said clasp being positionable in a closed position having said clasp engaging said heel that is removably coupled to said heel panel for retaining said heel on said heel panel, said clasp being positionable in an open position for facilitating said heel on said heel panel to be removed from said heel panel (claim 11); and an arm having first end and a second end, said first end being pivotally coupled to said rear edge of said heel panel, said arm being curved between said first and second ends; and a bar being coupled to said second end, said bar being oriented transverse with said arm such that said bar compresses against said fastener on said heel that is removably coupled to said heel (claim 12).
Ceylan teaches a convertible shoe assembly having a clasp being pivotally coupled to said heel panel, said clasp being positionable in a closed position having said clasp engaging said heel that is removably coupled to said heel panel for retaining said heel on said heel panel, said clasp being positionable in an open position for facilitating said heel on said heel panel to be removed from said heel panel; and an arm having first end and a second end, said first end being pivotally coupled to said rear edge of said heel panel, said arm being curved between said first and second ends; and a bar being coupled to said second end, said bar being oriented transverse with said arm such that said bar compresses against said fastener on said heel that is removably coupled to said heel (Figs. 6-8, members 38 and 42, col. 4, lines 20-38).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to combine the shoe of Blakey by adding the pivotally clasp with bar and arm, as taught by Ceylan, in order to add another layer of secure for the removable heel.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blakey (2001/0052195) in view of Ceylan (8,307,571).
Regarding claim 13, Blakey teaches a convertible shoe assembly being configured to be converted between a flat and a high heel shoe (para 0044), said assembly comprising:
a sole being comprised of a flexible material wherein said sole is configured to being stood upon by a wearer (Figs. 7-11, member 41, para 0003);
a strap being coupled to said sole to form a bridge wherein strap is configured to extend over the wearer's foot for retaining said sole on the wearer's foot (Figs. 7-11, member 40, para 0037); said strap having a first end and a second end, each of said first and second ends being coupled to said top surface of said sole such that said strap forms an arc extending across a full width of said sole (Figs 10-11 annotated above);
a heel panel being handedly coupled to said sole, said heel panel being positionable in a first position having said heel panel lying on a plane being coplanar with said sole (Figs. 7-9, member 34), said heel panel being positionable in a second position having said heel panel forming an angle with said sole; said heel panel having a forward edge, a rear edge and a bottom surface, said forward edge being handedly coupled to said back edge of said sole, said bottom surface having a channel extending through said rear edge toward said forward edge, said channel having a bounding surface, said bounding surface having a plurality of angled sides each extending between a respective pair of a plurality of horizontal sides, said horizontal sides including a pair of lower horizontal sides, a pair of middle horizontal sides and a top horizontal side, each of said lower horizontal sides being spaced from said bottom surface of said heel panel, said plurality of angled being distributed between said lower, middle and top horizontal sides (Figs. 7-9, para 0038);
a pair of heels, each of said heels having a height being different from each other, a respective one of said heels being removably coupled to said heel panel for selecting a height of said heel panel wherein said sole and said heels are configured for form either a high heel shoe or a flat shoe (Figs. 10-11), said pair of heels including:
a first heel being slidably coupled to said heel panel when said heel panel is positioned in said first position wherein said sole and said first heel are configured to define a flat shoe, said first heel having a top surface and a bottom surface and a perimeter edge extending therebetween, said perimeter edge having a front side and a back side, said front side being straight, said back side being concavely arcuate with respect to said front side (Fig. 11); and
a second heel being slidably coupled to said heel panel when said heel panel is positioned in said second position and said first heel is not slidably coupled to said heel panel, said second heel being vertically elongated such that said sole curves downwardly from said heel panel wherein said sole and said second heel are configured to define a high heel shoe, said second heel having a top end and a bottom end, said heel being elongated between said top and bottom ends (Fig. 10);
a pair of fasteners, each of said fasteners being coupled to a respective one of said heels, said fastener on said respective heel slidably engaging said heel panel when said respective heel is removably coupled to said heel panel (Figs. 10-11, members 152-153, para 0043), said channel in said bottom surface of said heel panel insertably receiving said fastener on said respective heel, said fastener having a profile conforming to said bounding surface of said heel thereby restricting deflection of said respective heel on said heel panel, each of said fasteners having a bottom end, a top end and an outer surface extending therebetween, said bottom end of a respective one of said fasteners being coupled to said top surface of said first heel, said bottom end of a respective one of said fasteners being coupled to said top end of said second heel, said outer surface of each of said fasteners angling inwardly between said bottom and top ends of said fasteners, said outer surface of each of said fasteners having a horizontal side being spaced from said top surface of said first heel or said top end of said second heel, said top end of each of said fasteners having a prominence thereon, said prominence having an upper surface and an outside surface sloping inwardly between said fop end of a respective one of said fasteners and said upper surface, each of said horizontal sides of said outer surface of said respective fastener slidably engaging a respective one of said lower horizontal sides of said of said angled sides of bounding surface of said channel when said channel insertably receives said respective fastener thereby inhibiting said respective fastener from falling downwardly out of said channel, said outer surface of said respective fastener, said upper surface of said prominence on said respective fastener and said outside surface of said prominence on said respective fastener each slidably engaging a respective one of said angled sides of said bounding surface of said channel when said channel insertably receives said respective fastener said outside surface of each said prominence being inwardly spaced from a peripheral Page 7 of 11edge of said top surface wherein said prominence is inset from said peripheral edge along a full length of a perimeter of said upper surface of said prominence (Figs 10-11 annotated above, member 34, para 0040 to 0043).
Blakey does not teach a clasp being pivotally coupled to said heel panel, said clasp being positionable in a closed position having said clasp engaging said heel that is removably coupled to said heel panel for retaining said heel on said heel panel, said clasp being positionable in an open position for facilitating said heel on said heel panel to be removed from said heel panel, said clasp comprising: an arm having first end and a second end, said first end being pivotally coupled to said rear edge of said heel panel, said arm being curved between said first and second ends; and a bar being coupled to said second end, said bar being oriented transverse with said arm such that said bar compresses against said fastener on said heel that is removably coupled to said heel.
Ceylan teaches a convertible shoe assembly having a clasp being pivotally coupled to said heel panel, said clasp being positionable in a closed position having said clasp engaging said heel that is removably coupled to said heel panel for retaining said heel on said heel panel, said clasp being positionable in an open position for facilitating said heel on said heel panel to be removed from said heel panel, said clasp comprising: an arm having first end and a second end, said first end being pivotally coupled to said rear edge of said heel panel, said arm being curved between said first and second ends; and a bar being coupled to said second end, said bar being oriented transverse with said arm such that said bar compresses against said fastener on said heel that is removably coupled to said heel (Figs. 6-8, members 38 and 42, col. 4, lines 20-38).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to combine the shoe of Blakey by adding the pivotally clasp with bar and arm, as taught by Ceylan, in order to add another layer of secure for the removable heel.
Response to Arguments
Applicant's arguments, date 11-02-2020, with respect to the rejections of claims under 35 U.S.C §102 and 103 have been fully considered, but they are not persuasive because applicant argues that the prior art does not teach the limitations "the prominence has an angled outer surface and an upper surface and is inset from a peripheral edge of the top surface. Further, the prominence is inset along a full length of the perimeter of the upper surface". However, this argument is not commensurate with the rejected claims, as the limitations have not been previously presented. Thus, as analyzed above (Figs 10-11 annotated above) that any surface is angle such as 0, 90, 180, 270, and 360 are angles. In addition as seen in Fig 7 and 12 that prominence is full inserted into the upper surface.
	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-THIEU L NGUYEN whose telephone number is (571)270-0476.  The examiner can normally be reached on M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA D. HUYNH can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BAO-THIEU L NGUYEN/Examiner, Art Unit 3732           


/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732